FILED
                             NOT FOR PUBLICATION                            NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTIAN R. WILLIAMS,                           No. 08-17747

               Plaintiff - Appellant,            D.C. No. 5:03-cv-05158-RMW

  v.
                                                 MEMORANDUM *
COUNTY OF SAN MATEO and
SHERIFF OF SAN MATEO COUNTY,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Northern District of California
                 Ronald M. Whyte, Senior District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Christian R. Williams, who is civilly committed in the State of California,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging various constitutional violations against the County of San Mateo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the San Mateo Sheriff’s Department (collectively, “the County”), including

challenges to conditions of his confinement. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s grant of summary judgment. Jones

v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We affirm in part, vacate in part, and

remand.

      The district court examined Williams’s various conditions of confinement

claims under the Eighth Amendment deliberate indifference standard. Because

Williams is civilly committed, and not a prisoner, the correct legal standard, as set

out by this court in Jones v. Blanas, is that of substantive due process. 393 F.3d at

932 (holding a civil detainee under conditions similar to or more restrictive than

the conditions imposed on criminal detainees constituted “punishment,” and

therefore violated the civil detainee’s Fourteenth Amendment rights). In addition,

neither the district court nor the County provided Williams with the information

required under Rand v. Rowland, 154 F.3d 952, 960 (9th Cir. 1998) (en banc).

Further, contrary to defendants’ argument, Williams’s claims are not time barred

because the applicable statute of limitations was tolled by California’s equitable

tolling doctrine. See Jones, 393 F.3d at 930. Because the district court applied the

incorrect legal standard in granting the County’s motion for summary judgment




                                           2                                    08-17747
and dismissing Williams’s conditions of confinement claims, we vacate and

remand for further proceedings consistent with this disposition.

      The district court properly dismissed Williams’s remaining claims because

he failed to show that the injuries he suffered were the result of the County’s

failure to train or an official policy or custom. See City of Canton v. Harris, 489

U.S. 378, 385-87 (1978). We affirm as to these claims.

      The parties shall bear their own costs on appeal.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                          3                                       08-17747